         Case 1:15-cr-00379-PKC Document 372 Filed 08/26/21 Page 1 of 2




                                                                     345 Seventh Avenue, 21st Floor
Avraham C. Moskowitz                                                           New York, NY 10001
AMoskowitz@mb-llp.com                                                        Phone: (212) 221-7999
                                                                                Fax: (212) 398-8835




                                                   August 26, 2021


VIA ECF and Email
Honorable P. Kevin Castel
United States District Judge
Southern District of New York
500 Pearl Street
New York, NY 10007

                             Re:    U.S v. Geovanny Fuentes Ramirez
                                    15 Cr. 379 (PKC)

Dear Judge Castel;

      This letter is respectfully submitted on behalf of the defendant, Geovanny Fuentes
Ramirez, to supplement the request for an adjournment of the sentencing made by letter dated
August 25, 2021. As Your Honor knows, the sentencing is currently scheduled to take place on
August 31, 2021.

        This afternoon, Mr. Schulman and I met with Mr. Fuentes Ramirez at the MCC for
approximately two hours before we were told we had to leave. During that period, we discussed
numerous issues relating to the case and the upcoming sentencing and we began to have the
Government’s lengthy sentencing submission read to the defendant, with the assistance of a
Spanish interpreter. Unfortunately, we were not able to complete the reading and translation of
the submission in the time allotted to us. We hope to be able to return to the MCC on Monday,
August 30 to finish reviewing the Government’s submission with the defendant and to discuss the
points that he would like us to make in response. Given that timeframe, it simply will not be
possible for defense counsel to respond to the Government’s submission before the scheduled
sentencing and therefore, the defendant will not be ready to proceed to sentencing on August 31.
Accordingly, on behalf of Mr. Fuentes Ramirez, I renew my application for an adjournment of
the sentencing until early October. Such an adjournment will provide me the opportunity to
complete the review of the Government’s submission, discuss it with Mr. Fuentes Ramirez and
prepare an appropriate response to the Government’s memorandum. In light of the fact that the
defendant is incarcerated and is facing a mandatory minimum sentence of forty years
imprisonment, there can be no conceivable prejudice to the Government from such an
adjournment.
          Case 1:15-cr-00379-PKC Document 372 Filed 08/26/21 Page 2 of 2

Honorable P. Kevin Castel
August 26, 2021
Page 2


        Thank you in advance for your consideration of this request.

                                             Respectfully submitted,



                                             Avraham C. Moskowitz

cc: All counsel of record (by email)
